Citation Nr: 1748153	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-27 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to July 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2015, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further evidentiary development and readjudication.  Further development in substantial compliance with the Board's remand instructions has been completed.  The Veteran's appeal has now been returned to the Board for further appellate proceedings.


FINDING OF FACT

Forward flexion in the Veteran's cervical spine has not been functionally limited to 15 degrees or less, favorable ankylosis of the entire cervical spine has not been shown, and bed rest has not been shown to have been prescribed to treat any incapacitating episodes of intervertebral disc syndrome of the cervical spine.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for a neck disability have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified before the Board, and the transcript has been associated with her claim file.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and were provided sufficient evidence to fairly rate her disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board notes that this matter was previously remanded in order to provide the Veteran with an additional VA examination.  An additional October 2015 VA examination was provided in substantial compliance with the Board's remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Increased Disability Ratings

The Veteran is seeking a rating in excess of 20 percent for her service connected cervical spine disability, arguing that her neck condition has increased in severity, which limits her flexion and range of motion.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

At issue is whether the Veteran is entitled to a disability rating in excess of 20 percent for a cervical spine disability.  In September 1996, the RO granted service connection and assigned a disability rating of 20 percent effective July 1996 (the day after the Veteran was discharged from service).  In April 2010, she sought an increased rating.

Spinal disabilities, such as the Veteran's neck disability, are evaluated pursuant to either the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes or the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

The Formula for Rating IVDS Based on Incapacitating Episodes does not provide an adequate basis for an increased disability rating, and, therefore, the formula is not raised by the record.  For VA purposes however, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

The Veteran's treatment records are otherwise silent for physician prescribed bed rest.  Furthermore, the May 2013 and October 2015 VA examiners indicated that the Veteran did not manifest IVDS.  As such, the Formula for Rating IVDS Based on Incapacitating Episodes does not provide an adequate basis for an increased disability rating.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.  As such, the Board will consider whether a higher rating is warranted under the General Rating formula for spinal disabilities.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 
20 percent rating is assigned when forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; when the combined range of motion of the cervical spine is not greater than 170 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned when forward flexion of the cervical spine is 15 degrees or less, or when there is favorable ankylosis of the entire cervical spine.  

Ankylosis is not raised by the record, because the May 2013 and most recent October 2015 VA examinations of record both found that ankylosis was not present in the Veteran's cervical spine.  Additionally, the Veteran's treatment records do not memorialize, nor does the Veteran claim, a history of ankylosis of the spine.  Therefore, the rating criteria for a disability rating of 40 percent (unfavorable ankylosis of the entire cervical spine) or a total disability rating do not provide an adequate basis for an increased rating, because they require a finding of ankylosis which is not raised by the record.  As such, the Board will only consider assigning the Veteran a disability rating of 30 percent based on the criteria that does not require a finding of ankylosis.  
To meet the schedular criteria under the General Rating Formula for Diseases and Injuries of the Spine for a disability rating in excess of 20 percent the Veteran's forward flexion in her cervical spine must be functionally limited to 15 degrees or less.  General Rating Formula for Diseases and Injuries of the Spine.

The Veteran's treatment records throughout the period on appeal indicate that she sought treatment for back symptoms including pain, stiffness, and decreased range of motion.

The Veteran's private and VA treatment records throughout the period on appeal indicate that the she sought treatment for neck symptoms including pain, stiffness, and decreased range of motion.

During the period on appeal, the Veteran submitted statements from friends and family reporting that they have witnessed her pain and complaints regarding her neck pain.

Upon VA examination in May 2010, the Veteran reported that she hurt daily and estimated her pain as six out of ten.  She also reported experiencing flare-ups a couple of times a month without apparent cause.  In addition, she reported occasional numbness going to both upper extremities, but no pain for approximately ten years.  No incapacitating episodes of IVDS, surgery, use of a brace or ambulatory aids were reported, and the Veteran indicated that her current treatment was massage therapy and chiropractic treatment with no additional treatment having been recommended by a doctor.  

On range of motion testing (ROM), the Veteran demonstrated flexion of her cervical spine from zero to 40 degrees, with 45 degrees constituting normal flexion.  Pain was noted on range of motion right rotation from zero to 20 degrees and left rotation from zero to 30 degrees (80 degrees normal rotation).  

There was no additional limitation following repetitive range of motion, or weakness, fatigability, incoordination, of lack of endurance.  The examiner found normal gait and, no muscle spasms.  The examiner also noted that the Veteran's EMG was negative and functional impairment slight to slight plus.  No weakness, fatigability, incoordination, lack of endurance was found.

At a VA examination in May 2013, the Veteran reported that her neck pain had become progressively worse over time, but she denied any flair ups.  In addition, the Veteran reported that her pain was constant and estimated rated it as seven out of ten.  The Veteran reported using homeopathic creams and patches, and indicated that she saw a massage therapist once per week.  She said that she goes to gym three days per week, does bodybuilding, and does weight training on regular basis.  The examiner noted that the Veteran was extremely fit appearing, muscular habitus consistent with her stated history of body building.  The examiner reported that the Veteran was in school full time studying to be a dietician, graduating in December 2013, and works intermittently as a fitness model for physique.  The examiner opined that the Veteran's neck condition did not have an impact on her ability to work.  The examiner stated that the Veteran can work with limited repetitive overhead work, but was otherwise capable of working without restrictions.

On range of motion testing, the Veteran demonstrated forward flexion to 30 degrees (normal to 45 degrees).  The examiner found that the Veteran did not have any additional limitation in ROM of the cervical spine after repetitive use testing.  

The examiner reported that the Veteran had functional loss or functional impairment of the cervical spine after repetitive use testing and determined that less movement than normal and pain on movement were contributing factors.  The examiner opined that pain, weakness, fatigability, or incoordination does not significantly limit the Veteran's functional ability during flare-ups or when the joint is used repeatedly over a period of time.  The examiner indicated that the Veteran did not have intervertebral disc syndrome, and no muscle spasms, guarding, radiculopathy or neurologic abnormalities related to a cervical spine (neck) condition was found.  

At a VA examination in October 2015, the Veteran reported that her neck symptoms had increased since her last examination.  The Veteran indicated that she was in constant pain with weakness in her neck and upper body, and asserted that she experienced pain with neck extension and stiffness with rotation.  She denied the use of any assistive devices.  She reported that she stopped chiropractic visits but sought treatment with professional massages about once a week which helped the pain.  In addition, she reported treatment with Aleve, ice, and stretching.  She stated that she continued to go to the gym and weight train, but tried to avoid aggravating the trapezius.  The Veteran denied experiencing any flare-ups and no functional loss or functional impairment of the cervical spine was found.  The examiner reported that the Veteran is currently self-employed as a nutrition/fitness consultant, model, and travels.  Her business is mainly on-line.  She has been self-employed for about six years.

On physical examination, the Veteran demonstrated forward flexion to 50 degrees.  The examiner noted that the range was outside the normal range, but did not contribute to a functional loss.  In addition, the examiner reported that pain was noted during the forward flexion at 30 degrees, but it did not result or cause functional loss.  No evidence of pain was found with weight bearing.  The examiner determined that additional loss of function that was found after repetitive use testing was solely due to pain.  Weakness, fatigability or incoordination was found to significantly limit the Veteran's functional ability with repeated use over a period of time due to pain.  The examiner found that the Veteran's neck condition did not impact her ability to work.  The Veteran  reported tingling/numbness/weakness sensation in lower upper extremities that began about 2 years earlier, and is now more frequent, occurring two days a week, lasting about one hour and claims that she has dropped items with weak left handed gripping.  The examiner opined that current clinical examination findings are most consistent with a diagnosis of chronic cervical myofascial strain with cervical spine degenerative disc disease at C5-C6 (confirmed with x-ray).  The examiner further opined that the lower upper extremities sensory paresthesia are most likely due to a mild left ulnar neuropathy and/or cubital tunnel syndrome, rather than a true cervical radiculopathy.  In addition, no finding of, interebral disc syndrome, ankylosis, vertebra fracture, radiculopathy or neurologic abnormalities by the examiner.  The examiner noted localized tenderness and guarding, but no muscle spasm or abnormal gait was found.  
Under the General Rating Formula, a 30 percent rating is assigned when forward flexion of the cervical spine is limited to 15 degrees or less; or, when there is favorable ankylosis of the entire cervical spine.  38 C.F.R. Â§ 4.71a, Diagnostic Codes 5235 to 5242.

The weight of the evidence shows that the Veteran's forward flexion of the cervical spine is beyond 15 degrees.  The VA examination reports dated in 2010, 2013 and 2015 indicate that there was forward flexion of the cervical spine well beyond 15 degrees including when pain and functional loss are considered.  As noted, there is no objective medical evidence of ankylosis of the cervical spine at any time during the appeal.  Neither the medical or lay evidence of record suggests that the Veteran's cervical spine is immobile.  On the contrary, the record shows that the Veteran has maintained motion, albeit less than normal motion, throughout the course of the appeal.  For example, the Veteran reported a continued history of body building and weight training to the VA examiners.  Accordingly, a 30 percent disability rating of the Veteran's cervical spine is not warranted under the rating criteria.

Furthermore, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board recognizes the Veteran's complaints of significant pain and functional loss as a result of the cervical spine disability.  However, the Veteran has not reported any flare-ups since her 2010 examination.  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. 

In this case, the Board finds that the objective clinical findings of record do not document significant functional loss due to the Veteran's cervical spine disability sufficient to warrant a rating in excess of 20 percent.  The 2010, 2013 and 2015 VA examination reports show that the examiners considered functional loss and impairment of the Veteran's cervical spine on testing.  No examiner noted forward flexion of the Veteran's cervical spine functionally limited to 15 degrees or less.  While range of motion was painful at times, the pain was generally shown to have begun well after 15 degrees of forward flexion.  Specifically, repetitive motion testing in 2015 showed forward flexion was measured to 50 degrees and found to be painful beginning at 30 degrees, thereby exceeding the threshold for a rating in excess of 20 percent.  In addition, the examiner noted that the range was outside the normal range, but did not contribute to a functional loss.  The 2013 examiner found that the Veteran had functional loss or functional impairment of the cervical spine after repetitive use testing and determined that less movement than normal and pain on movement were contributing factors.  

This was investigated further by the Veteran's most recent October 2015 VA examination, but the examiner indicated that the Veteran's additional loss of function or range of motion after three repetitions was due to pain alone.  In addition, the 2015 examiner opined that pain is the sole cause of the weakness, fatigability or incoordination limiting the Veteran's functional ability with repeated use over a period of time.  The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, the Veteran was still, in spite of any pain, able to demonstrate pain-free flexion to at least 30 degrees, even after repetitive motion testing.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of flexion. 

Of note, VA regulations also provide that in rating a disability of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Here, the examiner at the 2013 VA examination explained that the Veteran did not have any cervical radiculopathy or other neurologic disability resulting from the Veteran's cervical spine disability.  

Likewise, October 2015 VA examination explained that the Veteran did not have any cervical radiculopathy.  That is she did not have a neurologic disability resulting from impairment of the cervical spine.  The examiner acknowledged the Veteran's complaints of numbness and tingling in her left upper extremity, but explained that the findings on physical examination were most consistent with a diagnosis of chronic cervical myofascial strain with cervical spine degenerative disc disease at C5-C6.  The left upper extremity sensory paresthesias were most likely due to a mild left ulnar neuropathy and/or cubital tunnel syndrome, rather than a true cervical radiculopathy. 

As such, the Board does not find that service connection is separately warranted for a neurologic disability as a result of the Veteran's service connected disability.

The weight of the probative evidence of record simply fails to demonstrate that the Veteran has met the rating criteria for a disability rating in excess of 20 percent.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to a disability rating in excess of 20 percent for a neck disability is denied.


ORDER

A disability rating in excess of 20 percent for a neck disability is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


